DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021 was filed after the mailing date of the non-final Office action on 12/09/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Mizutani (US 2008/0274324).
In regards to claim 1, Mizutani teaches a honeycomb structure comprising a honeycomb segment bonded body obtained by unitarily bonding a plurality of honeycomb segments, in a grid pattern, at bonded faces via a bonding material layer (9) and an outer periphery coat layer (4) surrounding the honeycomb segment bonded body (corresponds to all honeycomb structure comprising; a plurality of prismatic columnar honeycomb segments; bonding layers that bond side faces of the plurality of honeycomb segments with respect each other; and a circumferential wall that is disposed to surround an outer  conferences of a honeycomb segment bonded body.. where the honeycomb segments are arrayed in a grid pattern) [Abstract, 0009-0010,  0039, claim 1, Figs. 1, 3-5].  The honeycomb segments comprise a plurality of cells separated and formed by porous partition walls (6) which extend from an inflow face to an outflow face in an axial direction and a segmented outer disposed to surround the partition walls [0039, Figs. 1, 3-5].  In each end portion, adjacent cells are alternately plugged with a filler [0041-0042, Figs. 6-7].  The bonding layers include circumferential bonding layers and central bonding layers [0040, Figs. 1, 3-4].  In the inflow face of the honeycomb segmented body, the direction of extension of at least one of the circumferential bonding layers is defined as a first direction L1 in a direction an extension of a line segment OP connects a centroid O of the honeycomb segment and body and an intersection point P which the circumferential bonding layer in the first direction L1 intersects with a circumferential wall is defined as a second direction L2, the angle between L1 and L2 is 45° [Fig. 1].  The outermost segment exists on a parallel line to a direction of extension of the central bonding layer passing through the centroid 

In regards to claim 2, Mizutani further teaches that the number of circumferential bonding layers having the angle of 45o is eight [Fig. 1].

 In regards to claim 3, Mizutani further teaches the shape of the central segments is quadrangle [Fig. 1].

In regards to claim 4, Mizutani teaches the limitations of claim 2 as set forth above.  Mizutani further teaches the shape of the central segments is quadrangle [Fig. 1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (US 2008/0274324) as applied to claims 1-4 above.

In regards to claim 5-8, Mizutani teaches the limitations of claim 1-4 as set forth above.  Mizutani further teaches that the thickness of the bonding layer is within the range of 0.2 to 4 mm [0053].  This overlaps the claimed range.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive. 
Applicant primarily argues “the outermost segment does not exist on a parallel line to a direction of extension of the central bonding layer passing through 
Page 4 of 6the centroid O of the honeycomb segment bonded body, as recited in the last paragraph of claim 1. The limitation recited in the last paragraph of claim 1 means that an outermost segment that is used as a reference for defining L1 and L2 must exist on (i.e., be intersected by) a virtual line drawn through the centroid O of the honeycomb segment bonded body that is parallel to the direction of extension of a central bonding layer. Therefore, Mizutani fails to meet the limitation recited in the last paragraph of claim 1 because none of the outermost segments of the honeycomb segment bonded body are intersected by the central bonding layers, much less a line drawn through the centroid O of the honeycomb segment bonded body that is parallel to the direction of extension of the central bonding layers. “
The examiner notes that the final limitation per the claim states that the outer most segment, which is bonded by the circumferential bonding layer -28-having the size of the angle θ of 25 to 45°, exists on a parallel line to a direction of extension of the central bonding layer passing through the centroid O of the honeycomb segment bonded body in the inflow end face of the honeycomb segment bonded body.  Applicant appears to be adding limitations not set forth in the claim in the arguments as the limitation under question only requires that the outer most segment exists on a parallel line to a direction of extension of the central bonding layer passing through the centroid O of the honeycomb segment bonded body in the inflow end face of the honeycomb segment bonded body.  Mizutani’s outer most segment does exist on line which is parallel to the extension direction of a central bonding layer passing through the centroid of the honeycomb segmented body as set forth in OA Fig. 1 below.  OA Fig. 2 highlights that the L1 and L2 limitation to the angle is still met as well. Thus the arguments are not persuasive and the rejections stand as set forth above.


    PNG
    media_image1.png
    749
    926
    media_image1.png
    Greyscale

Office Action Fig. 1, Mizutani’s Fig.1 annotated showing the parallel lines of the central bonding layer and the circumferential bonding layer of the outer most segment.


    PNG
    media_image2.png
    718
    722
    media_image2.png
    Greyscale

 Office Action Fig. 2, Mizutani’s Fig.1 annotated showing L1 and L2 used to find θ.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        


/ELIZABETH COLLISTER/Examiner, Art Unit 1784